Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a LEO file."  It is unclear if the limitation refers back to the already recited “at least one LEO file” or introduces a second LEO file.
Claim 1 recites the limitation “the GREG file.”  It is unclear if the limitation refers to the first GREG file or the second GREG file.
Claim 4 recites the limitation, “a first GREG file” and “a LEO file” and “a second GREG file.” It is unclear if the limitations introduce new files or refer back to the already recited limitations in the independent claim.
Claim 5 recites the limitation “the GREG file.”  It is unclear if the limitation refers to the first or second GREG file introduced in the independent claim.

Claim 12 and apparatus claim 13 recite similarly unclear limitations as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NELSON et al. US 2015/0253761 A1 in view of Mohammad et al. US 2021/0103270 A1. 

NELSON teaches:
1. A method of controlling manufacturing of items, the method comprising: 
encrypting content in at least one limited edition object (LEO) file and associating at least one LEO token with at least one LEO file, wherein a LEO file includes at least one three- dimensional (3D) design representation of an item; [Fig. 3 335]
NELSON does not teach the following limitations, however, Mohammad teaches:
creating a first aggregated (GREG) file [composite document 200] based on information in at least one of: 
a LEO file [Fig. 2 200 and para. 0016, “For example, one component may be a design file and other components may relate to design geometry, token(s), manufacturing license (e.g. access key and number of copies).”  (Emphasis added)] or 
a previously existing GREG file; 
associating at least one aggregated (GREG) token with the GREG file and with at least one of: 
the at least one LEO token [para. 0021] and 
a second GREG file; [para. 0016, “The document may be a publicly posted composite document (PPCD) that may be enabled for print control (PPCD-PC) as to the number of copies a given user can print.”] and 
using at least one GREG token, by a server [Fig. 5 520 Server], to enable at least one of: 
(a) a manufacturing device to perform one or more manufacturing steps for an item [Fig. 4 460] and 
(b) a software program to perform a manufacturing step related to at least one design representation of an item.  [Fig. 6B – software executed on server to permit authorization]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Mohammad with those of NELSON.  A person having ordinary skill in the art would have been motivated to combine the teachings because Mohammad teaches that a composite document containing tokens and design files can be used to control the number of copies printed on a 3d printer.  (See para. 0016).


Mohammad teaches:
2. The method of claim 1, comprising: determining, based on the at least one GREG token, a respective set of design characteristics of a respective set of items; and determining whether or not a manufacturing step can be performed for the entire set of items.  [Fig. 2 200 and para. 0016, “For example, one component may be a design file and other components may relate to design geometry, powder, binding agent, detailing agent, surface colour, pattern, finishing and so on, unique object identifier(s) or token(s), manufacturing license (e.g. access key and number of copies).”  (Emphasis added)]

Mohammad teaches:
3. The method of claim 1, comprising: receiving a definition of a manufacturing step; and identifying a group of items that can be processed together by the manufacturing step.  [Fig. 2]

Mohammad teaches:
4. The method of claim 1, comprising creating, based on a first GREG file or a LEO file, a second GREG file, the second GREG file associated with at least one representation of at least one item represented in the first GREG file or in the LEO file.  [Fig. 2]

Mohammad teaches:
5. The method of claim 1, comprising: recording information related to usage of data associated with the GREG file; and associating the recorded information with the GREG token or GREG file.  [Fig. 6A]

Mohammad teaches:
6. The method of claim 1, wherein the GREG token is usable for at least one of: selecting, enabling and controlling at least one of: a pre-processing manufacturing step and a post-processing manufacturing step.  [Fig. 2 200 and para. 0016, “For example, one component may be a design file and other components may relate to design geometry, powder, binding agent, detailing agent, surface colour, pattern, finishing and so on, unique object identifier(s) or token(s), manufacturing license (e.g. access key and number of copies).”  (Emphasis added)]

Mohammad teaches:
7. The method of claim 1, wherein the GREG token is usable for at least one of: controlling the number of item copies manufactured and retrieving, from a storage device, at least one of: a LEO token and a second GREG token.  [para. 0015, “For example, each user may only be permitted or authorised to print a pre-defined number of copies of the document or a component thereof.”]

Mohammad teaches:
8. The method of claim 1, comprising including in the GREG file unprotected information.  [para. 0077, “From the point that the WP-user's key-map file is recovered, follow standard PPCD access protocol and verification procedure to recover the accessible unencrypted content-parts and submit to the printing pipe-line.”]

Mohammad teaches:


Mohammad teaches:
10. The method of claim 1, comprising: associating a plurality of tokens with the 3D design representation, wherein each of the tokens is used to enable at least one of: (a) a manufacturing device to perform one or more manufacturing steps for the item and (b) a software program to perform a manufacturing step related to at least one representation of the item; and upon performing a manufacturing step for the item, performing at least one of: deleting one or more of the tokens and marking as used one or more of the tokens.  [para. 0084]

Mohammad teaches:
11. The method of claim 1, comprising: associating a set of tokens with the 3D design representation, wherein each of the tokens is used to enable at least one of: (a) a manufacturing device to perform one or more manufacturing steps for the item and (b) a software program to perform a manufacturing step related to at least one representation of the item; and disaggregating the set of tokens by associating a first subset of the set with a first GREG or LEO file and associating a second subset of the set with a second GREG or LEO file.  [para. 0021, 

Regarding method claim 12, this method claim differs from method claim 1 in that the second limitation is recited using the conjunctive ‘and’ rather than the disjunctive ‘or.’  The Mohammad reference teaches the composite document created from multiple sub files and token files.  

Regarding apparatus claims 13-20, these apparatus claims are rejected on the same grounds and rationale as the corresponding method claims above because the apparatus claims recite the implementation of the method claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY COLLINS/Examiner, Art Unit 2115